UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 02-69494 GLOBAL GOLD CORPORATION (Exact name of small business issuer in its charter) DELAWARE 13-3025550 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 555 Theodore Fremd Avenue, Rye, NY 10580 (Address of principal executive offices) (914) 925-0020 (Issuer's telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of May 19, 2014 there were87,832,975 shares of the issuer's Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and as of December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2014 and 2013 and for the exploration stage period from January 1, 1995 (inception) through March 31, 2014 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 and for the exploration stage period from January 1, 1995 (inception) through March 31, 2014 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 39 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 47 CERTIFICATIONS 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ 2,686 $ 26,349 Inventories 557,366 558,523 Tax refunds receivable 92,761 92,761 Receivable from sale, net of impairment of $1,282,398 - - Other current assets 77,057 26,201 TOTAL CURRENT ASSETS 729,870 703,834 LICENSES, net of accumulated amortization of $2,812,181 and $2,737,603, respectively 397,755 472,333 DEPOSITS ON CONTRACTS AND EQUIPMENT 367,297 345,228 PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation of $3,084,860 and $3,108,281, respectively 848,525 899,280 $ 2,343,447 $ 2,420,675 LIABILITIES AND DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ 4,315,987 $ 4,225,198 Wages payable 1,493,700 1,367,149 Employee loans 206,829 240,684 Advance from customer 87,020 87,020 Secured line of credit - short term portion 605,547 684,000 Current portion of mine owners debt facilities 853,501 569,478 Convertible note payable 1,500,000 1,500,000 Advances payable Consolidated Resources - related party 394,244 394,244 Current portion of note payable to Directors 1,200,127 647,127 TOTAL CURRENT LIABILITIES 10,656,955 9,714,900 SECURED LINE OF CREDIT - LONG TERM PORTION - 87,796 TOTAL LIABILITIES 10,656,955 9,802,696 Commitments and contingencies - - DEFICIT: GLOBAL GOLD CORPORATION STOCKHOLDERS' DEFICIT: Common stock $0.001 par, 100,000,000 shares authorized; 87,272,975 at March 31, 2014 and December 31, 2013, shares issued and outstanding 87,273 87,273 Additional paid-in-capital 44,754,534 44,711,003 Accumulated deficit prior to exploration stage ) ) Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive income 1,380,235 1,530,976 TOTAL GLOBAL GOLD CORPORATION STOCKHOLDERS' DEFICIT ) ) NONCONTROLLING INTEREST ) ) TOTAL DEFICIT ) ) TOTAL LIABILITIES AND DEFICIT $ 2,343,447 $ 2,420,675 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the three months ended Cumulative amount from
